THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


ALLIANCE PHARMACEUTICAL CORP.


AMENDED AND RESTATED SENIOR
CONVERTIBLE PROMISSORY NOTE

$________________ ________________, 2006 

        ALLIANCE PHARMACEUTICAL CORP., a New York corporation (the “Company”),
for value received, promises to pay to the order of ____________________, or its
assigns (the “Holder”), the principal sum of __________________________
($___________), plus simple interest thereon from March 25, 2006 until paid (or
earlier converted as provided below) at the rate of ten percent (10%) per annum.
This Amended and Restated Senior Convertible Promissory Note amends and restates
in its entirety that certain Senior Convertible Promissory Note, made by the
Company payable to the order of the Holder, in the principal amount of
$___________, dated September 24, 2004 (as amended hereby, this “Note”). The
principal amount of this Note remains outstanding as of the date hereof. This
Note is not intended to evidence a revolving loan. The Company shall have no
right to re-borrow any sums that have been borrowed and repaid.

        This Note is issued pursuant to that certain Omnibus Amendment to Senior
Convertible Promissory Note Purchase Agreement and Registration Rights Agreement
dated as of March __, 2006 between the Company and the initial Holder (the
“Amendment”). Certain capitalized terms used herein but not defined herein shall
have the meanings set forth in the Amendment or that certain Senior Convertible
Promissory Note Purchase Agreement dated September 21, 2004 between the Company
and the initial Holder (the “Note Purchase Agreement”). The following is a
statement of the rights of the Holder and the conditions to which this Note is
subject, and to which the Holder, by the acceptance of this Note, agrees:

        1.    Maturity. Unless previously converted as provided for below, this
Note will automatically mature and the entire unpaid principal amount, together
with accrued interest through such date, shall become due and payable upon the
first to occur of (i) April 1, 2007, and (ii) an Event of Default (as defined
below), such first date to occur being the “Maturity Date.”

        2.    Payment. The payment of all principal and accrued interest under
this Note is to be made on the Maturity Date or any prepayment dates and at the
address of the Holder or at such other place in the United States as the Holder
shall designate to the Company in writing, in lawful money of the United States
of America.

1

--------------------------------------------------------------------------------

        3.    Interest. Interest on this Note shall be computed on the basis of
a 365-day year and actual days elapsed. No interest shall be payable until the
Maturity Date or the date on which this Note is prepaid or required to be
prepaid. Upon an Event of Default, the principal of the Note and any part
thereof shall thereafter bear interest a the highest legal rate permissible
under the laws of the State of New York.

        4.    Optional Prepayment. This Note, plus all accrued and unpaid
interest through the prepayment date, may be prepaid in whole or in part by the
Company without penalty or additional fees at any time or from time to time upon
fifteen (15) days prior written notice to the Holder, provided that such Holder
may convert this Note into Common Stock of the Company in accordance with
Section 5(a) hereof prior to the end of such fifteen (15) day period.

        5.    Conversion of Note.

            (a)    Voluntary Conversion. If not sooner converted automatically
as described below, all or part of the outstanding principal, and the accrued
and unpaid interest thereon through the date of such conversion, of this Note
may be converted at any time or from time to time prior to the Maturity Date, at
the option of the Holder, into shares of Common Stock of the Company at a
conversion price per share equal to seventeen cents ($0.17), subject to
adjustment in accordance with Section 12 hereof (the “Conversion Price”) by
delivering a notice of such conversion (the “Conversion Notice”) to the Company
along with the original of this Note.

            (b)    Automatic Conversion. All of the outstanding principal, and
the accrued and unpaid interest thereon through the date of such conversion, of
this Note shall automatically convert into Common Stock of the Company at the
Conversion Price: (i) immediately prior to (A) the consummation of a
consolidation or merger of the Company with or into any third party (whether or
not the Company is the surviving corporation), or (B) the sale, assignment,
conveyance, transfer or other disposition of all or substantially all of the
Company’s properties or assets, in one or more related transactions, to another
person, in each case where the gross proceeds to the Company in such transaction
represent an aggregate amount equal to per share consideration of $0.50, but
only if the Lender Committee (as defined in Section 4.11 of the Purchase
Agreement) has approved such conversion in accordance with the provisions of the
Purchase Agreement. In the event the Lender Committee does not approve such
conversion and the Notes are to remain outstanding upon consummation of such
transaction, the person formed by or surviving any such consolidation or merger
(if other than the Company) or the person to which such sale, assignment,
transfer, conveyance or other disposition is to be made, must assume the
Company’s obligations hereunder and, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred on the date of determination must be Creditworthy, (ii) on the
date that (A) the average daily trading volume of shares of the Company’s Common
Stock has been more than 250,000 shares, and (B) the volume weighted average
price of a share of the Company’s Common Stock, as reported by Bloomberg, L.P.,
has been $0.50 or greater, in each case, for the forty-five (45) consecutive
trading days prior to such date, provided that the shares of Common Stock to be
issued upon such automatic conversion are then covered by an effective
registration statement and are freely tradable by the holder thereof, or (iii)
at the closing of a primary public offering of the Company’s Common Stock in
which gross proceeds to the Company are equal to or greater than $25,000,000 and
the sale price per share of Common Stock in such offering is at least $0.50.

2

--------------------------------------------------------------------------------

            (c)    Conversion of Accrued but Unpaid Interest. Notwithstanding
anything to the contrary set forth herein, accrued and unpaid interest on this
Note will be converted into shares of Common Stock of the Company only to the
extent that the Company has a sufficient number of authorized but unissued and
unreserved shares of Common Stock available to enable such conversion at the
time of such conversion. To the extent the Company does not have a sufficient
number of authorized, but unissued and unreserved shares of Common Stock to
enable such conversion in full, then the remainder of such accrued but unpaid
interest shall be due and payable in cash on the Maturity Date.

        6.    Mechanics of Conversion.

            (a)     To receive a certificate representing the shares of Common
Stock into which the original of this Note shall be converted pursuant to
Section 5 above, the Holder shall surrender the original of this Note
accompanied by a Conversion Notice to the Company at its principal executive
office set forth below. The Company shall, as soon as practicable, but not later
than fifteen (15) business days after the date of receipt of this Note
accompanied by a Conversion Notice, issue and deliver to a location in the
United States designated by the Holder a certificate for the number of shares of
the Company’s Common Stock to which the Holder shall be entitled as aforesaid
(with such legends as may be required by the Purchase Agreement). Such
conversion shall be deemed to have been made on the date of the Conversion
Notice if conversion is pursuant to Section 5(a) above, or on the applicable
date in the case of conversion pursuant to Section 5(b) above (either, as
applicable, the “Conversion Date”), and the Holder shall be treated for all
purposes as the record holder of such shares of Common Stock as of such
Conversion Date. If the Holder elects to convert part, but not all, of the
outstanding principal amount and accrued but unpaid interest, then together with
a stock certificate evidencing the applicable number of shares of Common Stock,
the Company shall also issue a replacement Note in accordance with Section 9,
with a principal amount equal to the principal amount not converted by the
Holder into Common Stock.

            (b)     The Company shall not be required to issue fractions of
shares upon conversion. If any fraction of a share would, but for this
provision, be issuable upon any conversion, in lieu of such fractional share,
Holder shall, upon delivery of a certificate representing the shares into which
this Note shall be converted, be paid in cash the dollar amount (rounded to the
nearest whole cent) determined by multiplying such fraction by the Conversion
Price.

            (c)     The Company shall reserve and shall at all times have
reserved out of its authorized but unissued shares of Common Stock a sufficient
number of shares to permit the conversion of the unpaid amount (including
principal and accrued interest) of this Note. All shares of Common Stock that
may be issued upon conversion of this Note shall be validly issued, fully paid
and nonassessable

3

--------------------------------------------------------------------------------

            (d)     Notwithstanding anything herein to the contrary, in no event
shall the Holder be entitled to convert any portion of this Note in excess of
that portion of this Note upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the un-converted portion of this Note or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of the
portion of this Note with respect to which the determination of this proviso is
being made, would result in beneficial ownership by the Holder and its
Affiliates of more than 9.99% of the then outstanding shares of Common Stock.
For purposes of this Section 6(d), beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of the proviso of the immediately preceding sentence. To the extent
that the limitation contained in this Section 6(d) applies, the determination of
whether this Note, or any portion hereof, may be converted into Common Stock
shall be in the sole discretion of the Holder, and the submission of a request
for conversion of this Note, or any portion hereof, into Common Stock shall be
deemed to be the Holder’s determination of whether this Note or portion hereof
is convertible, in each case subject to such aggregate percentage limitation,
and the Company shall have no obligation to verify or confirm the accuracy of
such determination. Nothing contained herein shall be deemed to restrict the
right of the Holder to convert this Note or any portion hereof into Common Stock
at such time as such conversion will not violate the provisions of this Section
6(d). The provisions of this Section 6(d) may be waived by the Holder, at the
election of the Holder, on not less than sixty-one (61) days’ prior notice to
the Company, and the provisions of this Section 6(d) shall continue to apply
until such 61st day (or such later date, as determined by the Holder, as may be
specified in such notice of waiver). No conversion of this Note or portion
hereof by the Holder in violation of this Section 6(d) but otherwise in
accordance with this Note shall affect the status of the shares of Common Stock
issued upon such conversion as validly issued, fully-paid and nonassessable.

        7.    Charges, Taxes and Expenses. Issuance of replacement Notes shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Note(s), all of which
taxes and expenses shall be paid by the Company, and such Note(s) shall be
issued in the name of the Holder, or such Note(s) shall be issued in such name
or names as may be directed by the Holder; provided, however, that in the event
replacement Notes are to be issued in a name other than the name of the Holder,
this Note, when surrendered for exercise or transfer, shall be accompanied by
the Assignment Form attached hereto as Attachment A duly executed by the Holder;
and provided further, that upon any transfer involved in the issuance or
delivery of any replacement Notes, the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. Any transfer shall be subject to (i) the transferee’s
agreement in writing to be subject to the applicable terms of this Note and (ii)
compliance with all applicable state and federal securities laws (including the
delivery of legal opinions reasonably satisfactory to the Company, if such are
reasonably requested by the Company).

        8.    Default. Each of the following events shall be an “Event of
Default” hereunder:

            (a)     The Company fails to pay timely any of the principal amount,
accrued interest or other amounts due under this Note on the date any of the
same become due and payable;

4

--------------------------------------------------------------------------------

            (b)     The Company takes any action prohibited by any of the
Restrictive Covenants set forth in the Purchase Agreement without the written
approval of the Lender Committee;

            (c)     The Company files any petition or action for relief under
any bankruptcy, reorganization, insolvency or moratorium law or any other law
for the relief of, or relating to, debtors, now or hereafter in effect, or makes
any assignment for the benefit of creditors;

            (d)     An involuntary petition is filed against the Company (unless
such petition is dismissed or discharged within sixty (60) days) under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;

            (e)     The Company defaults under any mortgage, indenture or
financial instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company (or the
payment of which is guaranteed by the Company) whether such indebtedness or
guarantee now exists, or is created after the date hereof, if that default
results in the acceleration of such indebtedness prior to its stated maturity;
or

            (f)     The Company fails to pay final judgments aggregating
$250,000 or more, which judgments are not paid, discharged or stayed for a
period of 60 days.

        In the case of an Event of Default arising from events described in
clause (c) or (d) above, all outstanding Notes will become due and payable
immediately without further action or notice and without presentment, demand,
protest, notice of any kind or notice of dishonor, all of which are hereby
expressly waived. Upon the occurrence of any other Event of Default hereunder,
all unpaid principal, accrued interest and other amounts owing hereunder shall,
at the option of, and upon written notice provided to the Company exclusively by
the Holder be immediately due, payable and collectible by the Holder pursuant to
applicable law without presentment, demand, protest, notice of any kind or
notice of dishonor, all of which are hereby expressly waived.

        The Company hereby waives demand, presentment, notice of dishonor,
diligence, protest, notice of protest and all other notices or demands relating
to this Note.

        If an Event of Default occurs and is continuing, the Holder may pursue
any available remedy by proceeding at law or in equity to collect the payment of
amounts due on this Note or to enforce the performance of any provision of this
Note. A delay or omission by the Holder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. A waiver on any
one occasion shall not be construed as a bar to or waiver of any such right or
remedy on any future occasion. No remedy is exclusive of any other remedy. All
available remedies are cumulative to the extent permitted by law.

        9.    Loss, Theft or Destruction of Note. Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to it, the Company
will make and deliver a replacement Note which shall carry the same rights to
interest carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation.

5

--------------------------------------------------------------------------------

        10.    Registration Rights. The Holder is entitled to the benefit of
certain registration rights with respect to the shares of Common Stock issuable
upon conversion of this Note as provided in the Registration Rights Agreement,
as amended.

        11.    Reservation of Conversion Shares. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue the Conversion Shares upon conversion of this
Note as herein provided, the number of Conversion Shares which are then issuable
and deliverable upon conversion of the entire principal amount and accrued
interest under this Note, free from preemptive rights or any other contingent
purchase rights of Persons other than the Holder (taking into account the
adjustments and restrictions of Section 12). The Company covenants that all
Conversion Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Conversion Price in accordance with the terms hereof,
be duly and validly authorized, issued and fully paid and nonassessable.

        12.    Certain Adjustments. The Conversion Price and number of
Conversion Shares issuable upon conversion of this Note are subject to
adjustment from time to time as set forth in this Section 12.

            (a)     If the Company shall, at any time or from time to time while
this Note is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then the number of Conversion Shares
purchasable upon conversion of this Note and the Conversion Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Holder thereafter converting this
Note shall be entitled to receive the number of shares of Common Stock or other
capital stock which the Holder would have received if the Note had been fully
converted immediately prior to such event upon payment of a Conversion Price
that has been adjusted to reflect a fair allocation of the economics of such
event to the Holder. Such adjustments shall be made successively whenever any
event listed above shall occur.

            (b)     If any capital reorganization, reclassification of the
capital stock of the Company, consolidation or merger of the Company with
another corporation in which the Company is not the survivor, or sale, transfer
or other disposition of all or substantially all of the Company’s assets to
another corporation shall be effected, then, the Company shall use its
reasonable best efforts to ensure that lawful and adequate provision shall be
made whereby each Holder shall thereafter have the right to purchase and receive
upon the basis and upon the terms and conditions herein specified and in lieu of
the Conversion Shares immediately theretofore issuable upon conversion of this
Note, such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Conversion Shares equal
to the number of Conversion Shares immediately theretofore issuable upon
conversion of this Note, had such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of each Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Conversion Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise thereof. The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the holder of this Note, at the last address
of such holder appearing on the books of the Company, such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to purchase, and the other obligations under this Note.
The provisions of this Section 12(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

6

--------------------------------------------------------------------------------

            (c)     In case the Company shall fix a payment date for the making
of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in Section
12(a)), or subscription rights or warrants, the Conversion Price to be in effect
after such payment date shall be determined by multiplying the Conversion Price
in effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. The Board of Directors of the Company shall respond promptly, in writing,
to an inquiry by the Holder prior to the exercise hereunder as to the Market
Price of a share of Common Stock as determined by the Board of Directors of the
Company. For purposes of this Note, “Market Price” means, as of a particular
date (the “Valuation Date”) the following: (a) if the Common Stock is then
listed on a national stock exchange, the Market Price shall be the closing sale
price of one share of Common Stock on such exchange on the last trading day
prior to the Valuation Date, provided that if such stock has not traded in the
prior ten (10) trading sessions, the Market Price shall be the average closing
price of one share of Common Stock in the most recent ten (10) trading sessions
during which the Common Stock has traded; (b) if the Common Stock is then
included in The Nasdaq Stock Market, Inc. (“Nasdaq”), the Market Price shall be
the closing sale price of one share of Common Stock on Nasdaq on the last
trading day prior to the Valuation Date or, if no such closing sale price is
available, the average of the high bid and the low ask price quoted on Nasdaq as
of the end of the last trading day prior to the Valuation Date, provided that if
such stock has not traded in the prior ten (10) trading sessions, the Market
Price shall be the average closing price of one share of Common Stock in the
most recent ten (10) trading sessions during which the Common Stock has traded;
(c) if the Common Stock is then included in the Over-the-Counter Bulletin Board,
the Market Price shall be the closing sale price of one share of Common Stock on
the Over-the-Counter Bulletin Board on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the Over-the-Counter Bulletin Board
as of the end of the last trading day prior to the Valuation Date, provided that
if such stock has not traded in the prior ten (10) trading sessions, the Market
Price shall be the average closing price of one share of Common Stock in the
most recent ten (10) trading sessions during which the Common Stock has traded,
(d) if the Common Stock is then included in the “pink sheets,” the Market Price
shall be the closing sale price of one share of Common Stock on the “pink
sheets” on the last trading day prior to the Valuation Date or, if no such
closing sale price is available, the average of the high bid and the low ask
price quoted on the “pink sheets” as of the end of the last trading day prior to
the Valuation Date, provided that if such stock has not traded in the prior ten
(10) trading sessions, the Market Price shall be the average closing price of
one share of Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded.

7

--------------------------------------------------------------------------------

            (d)    Calculations. All calculations under this Section 12 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

            (e)    Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 12, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Note and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Conversion Price and adjusted number or type of Conversion Shares or other
securities issuable upon conversion of this Note (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

        13.    Miscellaneous.

            (a)    Issue Date; Governing Law. The provisions of this Note shall
be construed and shall be given effect in all respects as if it had been issued
and delivered by the Company on the earlier of the date hereof or the date of
issuance of any Note for which this Note is issued in replacement. This Note
shall be binding upon any successors or assigns of the Company. This Note shall
constitute a contract under the laws of the State of New York and for all
purposes shall be construed in accordance with and governed by the laws of said
state, excluding its conflicts of law principles.

            (b)    Assignment. This Note shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Holder
may assign any or all of its rights under this Note to any Person in accordance
with applicable securities laws and regulations, provided such transferee agrees
in writing to be bound by the provisions of this Note and the provisions of the
Purchase Agreement that apply to the “Lenders.”

            (c)    Notices. A notice required hereby shall be made in accordance
with the notice provision set forth in Section 7.3 of the Purchase Agreement.

8

--------------------------------------------------------------------------------

            (d)    Amendment or Waiver. Except as expressly set forth herein or
in the Purchase Agreement, provisions of this Note may only be amended or waived
by a writing signed by a majority of the members of the Lender Committee (as
defined in Section 4.12 of the Purchase Agreement), and the Company.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



















9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ALLIANCE PHARMACEUTICAL CORP. has caused this
Amended and Restated Senior Convertible Promissory Note to be executed by its
officer thereunto duly authorized.

COMPANY:
  ALLIANCE PHARMACEUTICAL CORP.

  By:________________________________ Name:      Duane Roth Title:        Chief
Executive Officer

















10

--------------------------------------------------------------------------------


ATTACHMENT A TO NOTE


ASSIGNMENT FORM

(To assign the foregoing Note, execute
this form and supply required information.)

        FOR VALUE RECEIVED, and subject to compliance with applicable federal
and state securities laws (including the delivery of legal opinions satisfactory
to the Company, if such are requested by the Company), an interest corresponding
to the unpaid principal amount of the foregoing Note and all rights evidenced
thereby are hereby assigned to

--------------------------------------------------------------------------------

(Please Print)

whose address is
________________________________________________________________

Dated: ________________________________

Holder’s Signature: __________________________________________

Holder’s Address: ________________________________________

  ________________________________________


Signature Guaranteed: _________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.


  The assignee of the Note, in connection with the execution of this Assignment
Form, must execute and deliver an acknowledgment of, and agreement to be bound
by, the terms of the Note and Purchase Agreement related thereto.
